Name: 2002/621/EC: Decision of the Secretaries-General of the European Parliament, the Council and the Commission, the Registrar of the Court of Justice, the Secretaries-General of the Court of Auditors, the Economic and Social Committee and the Committee of the Regions, and the Representative of the European Ombudsman of 25 July 2002 on the organisation and operation of the European Communities Personnel Selection Office
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2002-07-26

 Avis juridique important|32002D06212002/621/EC: Decision of the Secretaries-General of the European Parliament, the Council and the Commission, the Registrar of the Court of Justice, the Secretaries-General of the Court of Auditors, the Economic and Social Committee and the Committee of the Regions, and the Representative of the European Ombudsman of 25 July 2002 on the organisation and operation of the European Communities Personnel Selection Office Official Journal L 197 , 26/07/2002 P. 0056 - 0059Decision of the Secretaries-General of the European Parliament, the Council and the Commission, the Registrar of the Court of Justice, the Secretaries-General of the Court of Auditors, the Economic and Social Committee and the Committee of the Regions, and the Representative of the European Ombudsmanof 25 July 2002on the organisation and operation of the European Communities Personnel Selection Office(2002/621/EC)THE SECRETARIES-GENERAL OF THE EUROPEAN PARLIAMENT, THE COUNCIL, THE COMMISSION, THE REGISTRAR OF THE COURT OF JUSTICE, THE SECRETARIES-GENERAL OF THE COURT OF AUDITORS, THE ECONOMIC AND SOCIAL COMMITTEE, THE COMMITTEE OF THE REGIONS, AND THE REPRESENTATIVE OF THE EUROPEAN OMBUDSMAN,Having regard to the Staff Regulations of officials of the European Communities and the Conditions of employment of other servants of the European Communities, as laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68(1),Having regard to the Decision of the European Parliament, the Council, the Commission, the Court of Justice, the Court of Auditors, the Economic and Social Committee, the Committee of the Regions and the Ombudsman of 25 July 2002 establishing a European Communities Personnel Selection Office, and in particular Article 5 thereof(2),Whereas:(1) Pursuant to Article 27 of the Staff Regulations, the institutions are committed to ensuring that recruitment is directed to securing the services of officials of the highest standard of ability, efficiency and integrity, recruited on the broadest possible geographical basis from among nationals of Member States of the Communities, without distinction as to race, political, philosophical or religious beliefs, sex or sexual orientation and without reference to their marital status or family situation.(2) The third subparagraph of Article 1(1) of Annex III to the Staff Regulations sets out the area of responsibility of the common Joint Committee and the second paragraph of Article 3 of that Annex outlines the way the members of the selection board are to be appointed for the purpose of organising open competitions,HAVE DECIDED AS FOLLOWS:Article 1Duties of the Office1. The Office shall organise open competitions with a view to securing the services of officials on optimal professional and financial terms for the institutions of the European Communities. The Office shall draw up reserve lists enabling the institutions to recruit highly qualified staff meeting the needs determined by the institutions.2. More specifically, the Office's tasks shall be to:(a) organise open competitions at the request of individual institutions with a view to drawing up reserve lists of suitable applicants for appointment as officials. The competitions shall be organised in compliance with the Staff Regulations, on the basis of harmonised criteria laid down in accordance with Article 6(c) and in compliance with the work programme approved by the Management Board;(b) cooperate closely with the institutions with a view to assessing the future staff needs indicated by the institutions and preparing and implementing a programme of competitions to meet those needs in a timely manner;(c) develop selection methods and techniques on the basis of best practice and in line with the skills profiles laid down for the various categories of staff of the institutions;(d) administer and check the use of the reserve lists established on the basis of Interinstitutional competitions;(e) submit annual reports to the institutions on its activities.Article 2Responsibilities of the institutionsThe appointing authority of each institution shall make available to the Office a sufficient number of selection board members, examiners and invigilator on the basis of the "quota" approved by the Management Board as provided for in Article 6(i), to enable the selection procedures to proceed smoothly in accordance with Article 3 of Annex III to the Staff Regulations.Article 3Other services1. Under an agreement between the Head of the Office and any body, office or agency, the Office may organise selection procedures for staff to be recruited by such bodies, offices or agencies. Before concluding such an agreement, the Head of the Office shall seek the approval of the Management Board. Any such agreement shall cover the financial arrangements relating to the services provided by the Office.2. Where requested, the Office may provide technical support for internal competitions organised by individual institutions, bodies, offices or agencies.3. At the request of individual institutions, the Office shall organise the selection procedure for other servants with a view to drawing up reserve lists of suitable applicants and/or databases from which the individual institutions may recruit other servants.4. These activities shall be included in the Office's work programme in accordance with Article 6(f), provided that the request is submitted in a timely manner by the institution in question.Article 4Complaints and requests1. The Head of the Office shall exercise the powers conferred on the appointing authority under Article 90 of the Staff Regulations in respect of all requests or complaints relating to the tasks of the Office.2. In the event of any such complaints, the Head of the Office shall consult the Chairman of the Management Board where he or she intends to endorse the original decision.3. The Office shall answer requests from the European Ombudsman concerning any matter falling within its area of responsibility under this Decision.Article 5Management Board1. A Management Board shall be set up for the Office, comprising one member appointed by each institution and three staff representatives with observer status appointed by common assent by the staff committees of the institutions.2. The Management Board shall elect a Chairman for a two-year term by a simple majority from among its members.3. The Management Board shall adopt its Rules of Procedure by a simple majority after submitting them to the institutions.4. The Management Board shall meet at the initiative of the Chairman or at the request of one of its members.5. Where the Management Board takes a decision by a simple majority, each institution shall have one vote. Where votes are tied, the Chairman shall have the casting vote.6. Where the Management Board takes a decision by a qualified majority, the votes allotted to the institutions shall be as follows: Commission, 18 votes; European Parliament, seven votes; Council, seven votes; Court of Justice, three votes; Court of Auditors, two votes; Economic and Social Committee, two votes; Committee of the Regions, two votes; European Ombudsman, one vote. A qualified majority shall be 24 votes cast in favour.Article 6Tasks of the Management BoardIn the common interest of the institutions, the Management Board shall:(a) acting by a qualified majority, approve the rules governing the running of the Office;(b) acting by a simple majority on a proposal from the Head of the Office, approve the organisational structure of the Office;(c) acting by a qualified majority on proposals from the Head of the Office, in compliance with the Agreement to be concluded between the Secretaries-General of the European Parliament, the Council, the Commission, the Registrar of the Court of Justice, the Secretaries-General of the Court of Auditors, the Economic and Social Committee and the Committee of the Regions and the representative of the European Ombudsman on the common principles for a shared selection and recruitment policy and the principles for managing reserve lists, together with the relevant provisions of the Staff Regulations, approve the principles governing the selection policy to be followed by the Office;(d) acting by a simple majority under the budget procedure on the basis of a draft drawn up by the Head of the Office, draw up an estimate of the Office's revenue and expenditure and send it to the Commission with a view to the drawing-up of the estimate of the Commission's revenue and expenditure; at the same time it shall propose to the Commission any adjustments to the Office's establishment plan that it deems necessary;(e) acting by a simple majority, approve the type of and the rates chargeable for additional services that the Office may perform against payment for the institutions, bodies, offices and agencies and the conditions under which the Office may perform them;(f) acting unanimously on a proposal from the Head of the Office, approve the work programme, and in particular the scheduling of and timetable for competitions to be organised. The work programme shall also cover services not relating to open competitions organised for the institutions, bodies, offices and agencies;(g) acting by a qualified majority on the basis of a draft prepared by the Head of the Office, approve an annual management report covering all individual revenue and expenditure headings relating to work performed and services provided by the Office. Before 1 May each year, it shall send the institutions the report on the preceding financial year, drawn up in the light of the analytical accounts;(h) acting by a simple majority, approve a fair, balanced breakdown of the variable and direct costs to be charged for analytical purposes to the individual institutions and update it every three years;(i) acting by a simple majority on the basis of recruitment needs, agree on rules whereby each institution is to make a suitable number of selection board members, examiners and invigilator available to the Office;(j) acting by a simple majority, approve the conditions under which the Office may grant agreement to the institutions to organise their own competitions in accordance with Article 2(1) of the Decision of the institutions.Article 7Appointment of staff1. The Office shall be administered by a Head appointed by the Commission after the Management Board has issued a favourable opinion by a simple majority. The Management Board shall be closely involved in the procedures to be followed before the Head of the Office is appointed, and in particular in the drafting of a notice of vacancy and the consideration of the applications.2. The Head of the Office shall be the Appointing Authority for the staff of the Office.3. The Commission, as far as the Head of the Office is concerned, and the Head of the Office, as far as the staff for whom the latter is the Appointing Authority are concerned, shall inform the Management Board of appointments made, contracts signed, promotions granted and disciplinary proceedings initiated against officials or other servants.4. The officials of all Community institutions shall be informed of posts vacant within the Office as soon as the Appointing Authority decides to fill those posts.5. The Head of the Office shall be appointed for a term of five years, renewable for one further term.Article 8Tasks of the Head of the Office; management of staff1. The Head of the Office shall be responsible for the smooth running of the Office. Within the area of responsibility of the Management Board, he or she shall act under the authority of the latter. He or she shall provide secretarial services for the Management Board, shall report to it on the performance of his or her duties and shall submit to it any suggestion for the smooth running of the Office.2. Administrative procedures connected with the day-to-day management of personnel, such as salaries, leave, and sickness, accident and retirement insurance, shall be carried out under the same conditions as for the officials and other servants of the Commission. That list shall not be exhaustive and the Office may extend it to cover other areas in agreement with the Commission.Article 9Financial matters1. The appropriations allocated to the Office, the total amount of which shall be entered in a separate budget heading within the section of the budget relating to the Commission, shall be set out in detail in an Annex to that section. That Annex shall take the form of a statement of revenue and expenditure, subdivided in the same way as the sections of the budget.2. The establishment plan of the Office shall be annexed to the Commission's establishment plan.3. On the basis of a proposal from the Management Board, the Commission shall, as regards the appropriations for the Office entered in the Annex, delegate the powers of authorising officer to the Head of the Office and shall set the limits and conditions applying to that delegation of powers. At the end of the financial year the Management Board shall inform the budgetary authority of the breakdown of amounts obtained in return for extra services provided by the Office, within the budget heading in the Annex.4. The Office's accounts shall be drawn up in accordance with the accounting rules and methods laid down by the Commission accounting officer. The Office shall keep separate accounts of revenue from payments for services provided.Article 10ReviewThis Decision shall be reviewed after a period of three years following the establishment of the Office.Article 11Effective dateThis Decision shall take effect on the day of its publication in the Official Journal of the European Communities.For the European ParliamentThe Secretary-GeneralJ. PriestleyFor the CouncilThe Deputy Secretary-GeneralP. De BoissieuFor the CommissionThe Secretary-GeneralD. O'SullivanFor the Court of JusticeThe RegistrarR. GrassFor the Court of AuditorsThe Secretary-GeneralM. HervÃ ©For the Economic and Social CommitteeThe Secretary-GeneralP. VenturiniFor the Committee of the RegionsThe Secretary-GeneralV. FalconeThe European OmbudsmanJ. SÃ ¸derman(1) OJ L 56, 4.3.1968, p. 1.(2) See page 53 of this Official Journal.